DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 06/09/2022. Claims 1, 11, and 21 have been amended. Claim 20 has been previously cancelled. Claims 1-19 and 21 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN201910871009.2, filed on 09/16/2019.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for detail.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 10, 11, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2014/0245062), hereinafter Cooper in view of Gonzalez et al. (US 2005/0073884), hereinafter Gonzalez, and further in view of Lucas et al. (US 2011/0099419), hereinafter Lucas.
Regarding claims 1, 11, and 21, taking claim 11 as exemplary, Cooper teaches a device, the device comprising: 
at least one processor (Cooper, [0029], processor); 
a volatile memory (Cooper, [0030], memory 406 includes random access memory (RAM) 414); and 
a memory coupled to the at least one processor and having instructions stored thereon (Cooper, [0031], or any other computer-readable storage media that is capable of storing program instructions or digital information), the instructions, when executed by the at least one processor (Cooper, [0014], [0031]), causing the device to perform acts for managing scrubbing operations in a storage system, the acts comprising: 
obtaining usage states of a plurality of extents in the storage system (Cooper, [0026], disk health monitor and scrub system 106 detects an occurrence of a frequency of correctable errors on disk 203. If a frequency of errors on disk 203 exceeds a threshold, disk health monitor and scrub system 106 may recommend that disk 203 be replaced with spare disk 205), wherein each of the plurality of extents is a pre-defined storage space within the storage system allocated for storing a predetermine amount of data (Cooper, [0018], The minimum amount of data that can be written to or erased at once from a hard disk is often a block of data of a constant size that depends on a design of the disk, an operating system in use, and a file system in use; [0025], blocks); 
detecting, from the plurality of extents, a group of target extents in which a failure will occur based on the usage states of the plurality of extents (Cooper, [0026], [0027], RAID 5 disk array 200 is monitored by disk health monitor and scrub system 106 in step 301 for disk health and disk hot spots. A decision is made by disk health monitor and scrub system 106 in step 302 as to whether a disk in RAID 5 disk array 200 is failing), wherein the failure will cause the extent to become completely unusable for storage operations of the storage system (Cooper, [0027], In step 304, a spare disk in the array logically replaces a failing disk); 
adjusting, according to the detected group of target extents, a scrubbing interval of a scrubbing operation to be performed on the storage system; and 
performing, according to the adjusted scrubbing interval, the scrubbing operation on at least one part of the plurality of extents in the storage system (Cooper, [0027],  For example, if disk 203 is found to be failing, hot spots on disks 201, 202, and 204 are scrubbed.); and
identifying, based on the scrubbing operation, a failed extent of the plurality of extents, wherein the failed extent is no longer usable for storage operations of the storage system.
Cooper teaches performing scrubbing operations on a plurality of extents in a storage system after it is determined that a failure will occur based on usage states of the plurality of extents, nevertheless, Cooper does not explicitly teach adjusting, according to the detected group of target extents, a scrubbing interval of a scrubbing operation to be performed on the storage system; and performing, according to the adjusted scrubbing interval, the scrubbing operation on at least one part of the plurality of extents in the storage system; and identifying, based on the scrubbing operation, a failed extent of the plurality of extents, wherein the failed extent is no longer usable for storage operations of the storage system, as claimed.
However, Cooper in view of Gonzalez teaches adjusting, according to the detected group of target extents, a scrubbing interval of a scrubbing operation to be performed on the storage system (Gonzalez, [0016], if one or a threshold level of data errors is found in one region of the memory cell array, the rate of scrubbing in that region may be increased); and 
performing, according to the adjusted scrubbing interval, the scrubbing operation on at least one part of the plurality of extents in the storage system (Gonzalez, [0132]-[0148]; Fig.8, step 99 – perform scrub read; Cooper, [0027]); and 
identifying, based on the scrubbing operation,  a failed extent of the plurality of extents (Gonzalez, [0141]-[0144]), wherein the failed extent is no longer usable for storage operations of the storage system.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate teachings of Gonzalez to adjust a scrubbing interval of a scrubbing operation based on a threshold level of data errors found in one region of a storage system and perform scrubbing operations according to the adjusted scrubbing interval. A person of ordinary skill in the art would have been motivated to combine the teachings of Cooper with Gonzalez because it improves efficiency of the storage system disclosed in Cooper by providing a balance between the need to maintain data integrity and the need to maintain a high level of system performance (Gonzalez, [0016]).
The combination of Cooper does not explicitly teach identifying, based on the scrubbing operation,  a failed extent of the plurality of extents, wherein the failed extent is no longer usable for storage operations of the storage system, as claimed.
However, the combination of Cooper in view of Lucas teaches identifying, based on the scrubbing operation, a failed extent of the plurality of extents, wherein the failed extent is no longer usable for storage operations of the storage system (Lucas, [0018], If the threshold has been exceeded, the sparing module 109 issues a command to quiesce SSD 100 in block 205. In block 206, a spare memory device is invoked to replace the failed memory device, the failed memory device is scrubbed, and corrected data is written back from the failed memory device into the spare memory device using ECC readback from the remaining flash devices; Note – the blocks which stores data that had to be corrected and moved are the failed extent(s).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooper to incorporate teachings of Lucas to identify failed blocks and make corrections to the  failed data during a scrub operation performed on disk drives. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cooper with Lucas because it improves reliability of the storage system disclosed in the combination of Cooper by preventing data loss in the storage system (Lucas, [0018]).
Claims 1 and 21 have similar limitations as claim 11 and they are rejected for the similar reasons.
Regarding claims 7 or 17, taking claim 17 as exemplary, Cooper teaches all the features with respect to claim 11 as outlined above. Cooper further teaches the device of claim 11, wherein adjusting, according to the detected group of target extents, the scrubbing interval of the scrubbing operation to be performed on the storage system comprises: 
determining a wear level of the plurality of extents in response to determining no target extent in which a latent failure will occur is detected; and adjusting the scrubbing interval according to the determined wear level (Gonzalez, [0057]; [0055], if a unit of data has recently been re-programmed as part of a wear leveling, data consolidation (garbage collection), prior scrub or other operation, the current scrub can be skipped since those data have recently been refreshed).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate teachings of Gonzalez to adjust a scrubbing interval of a scrubbing operation based on wear level of data blocks in a storage system. A person of ordinary skill in the art would have been motivated to combine the teachings of Cooper with Gonzalez because it improves efficiency of the storage system disclosed in Cooper by providing a balance between the need to maintain data integrity and the need to maintain a high level of system performance (Gonzalez, [0016]).
Claim 7 has similar limitations as claim 17 and is rejected for the similar reasons.
Regarding claim 10, the combination of Cooper teaches all the features with respect to claim 1 as outlined above. The combination of Cooper further teaches the method of claim 1, further comprising: selecting a free storage device from storage devices other than a storage device comprising the failed extent among a plurality of storage devices in the storage system; and rebuilding data in the failed extent to a free extent in the free storage device (Cooper, [0027], In step 304, a spare disk in the array logically replaces a failing disk; Lucas, [0018], If the threshold has been exceeded, the sparing module 109 issues a command to quiesce SSD 100 in block 205. In block 206, a spare memory device is invoked to replace the failed memory device, the failed memory device is scrubbed, and corrected data is written back from the failed memory device into the spare memory device using ECC readback from the remaining flash devices).


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Gonzalez, and Lucas as applied to claims 1 and 11 respectively above, and further in view of Wang et al. (US 2017/0242744), hereinafter Wang.
Regarding claims 2 and 12, taking claim 12 as exemplary, the combination of Cooper teaches all the features with respect to claim 11 as outlined above. The combination of Cooper does not explicitly teach the device of claim 11, wherein adjusting, according to the detected group of target extents, the scrubbing interval of the scrubbing operation to be performed on the storage system comprises: setting the scrubbing interval to "execute immediately" in response to determining the group of target extents satisfy a predetermined condition; and wherein performing, according to the adjusted scrubbing interval, the scrubbing operation on the at least one part of the plurality of extents in the storage system comprises: immediately performing a partial scrubbing operation on the group of target extents, as claimed.
However, the combination of Cooper in view of Wang teaches the device of claim 11, wherein adjusting, according to the detected group of target extents, the scrubbing interval of the scrubbing operation to be performed on the storage system comprises: setting the scrubbing interval to "execute immediately" in response to determining the group of target extents satisfy a predetermined condition (Wang, [0032], The user (e.g. the administrator) of the storage system may set conditions of triggering an event. For example, when the read command of the aforementioned data fails 5 times, the data scrubbing operation mentioned in Step 320 will be immediately enabled, or the data scrubbing operation mentioned); and 
wherein performing, according to the adjusted scrubbing interval, the scrubbing operation on the at least one part of the plurality of extents in the storage system comprises: immediately performing a partial scrubbing operation on the group of target extents (Gonzalez, [0147], In a next step 105, it is determined whether to perform the scrub corrective action or to defer it until a later time; Fig. 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooper to incorporate teachings of Wang to set conditions for a storage system to trigger a data scrubbing operation immediately such that a partial scrub operation can be triggered immediately. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cooper with Wang because it improves reliability of the storage system disclosed in the combination of Cooper by utilizing data scrubbing operations to ensure the correctness of data (Wang, [0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate teachings of Gonzalez to adjust a scrubbing interval of a scrubbing operation based on a threshold level of data errors found in one region of a storage system. A person of ordinary skill in the art would have been motivated to combine the teachings of Cooper with Gonzalez because it improves efficiency of the storage system disclosed in Cooper by providing a balance between the need to maintain data integrity and the need to maintain a high level of system performance (Gonzalez, [0016]).
Claim 2 has similar limitations as claim 12 and is rejected for the similar reasons.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Gonzalez, and Lucas as applied to claims 1 and 11 respectively above, and further in view of Lim (US 2021/0011651), hereinafter Lim.
Regarding claims 3 and 13, taking claim 13 as exemplary, the combination of Cooper teaches all the features with respect to claim 11 as outlined above. The combination of Cooper does not explicitly teach the device of claim 11, wherein detecting from the plurality of extents the group of target extents in which the failure will occur based on the usage states of the plurality of extents comprises: determining features of extents of the plurality of extents based on the usage states of the plurality of extents; obtaining an association between failures in the plurality of extents and the features of the plurality of extents; and identifying from the plurality of extents the group of target extents in which latent failures will occur based on the features of the plurality of extents and the association, as claimed.  
However, the combination of Cooper in view of Lim teaches the device of claim 11, wherein detecting from the plurality of extents the group of target extents in which the failure will occur based on the usage states of the plurality of extents comprises: 
determining features of extents of the plurality of extents based on the usage states of the plurality of extents (Lim, [0005], collect health information to which a deterioration degree for each of the plurality of memory devices is reflected); 
obtaining an association between failures in the plurality of extents and the features of the plurality of extents (Lim, [0051], A weak cell may be a memory cell which has a high failure probability; [0089], Since a memory device is more deteriorated as the number of weak cells or the number of error bits is increased); and 
identifying from the plurality of extents the group of target extents in which latent failures will occur based on the features of the plurality of extents and the association (Lim, [0088], because a memory device is more deteriorated as the cumulative number of programming or writing of the memory device is increased, a scrubbing interval for the memory device may be reduced as the number of usages or a period of using the memory device is increased; [0089]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooper to incorporate teachings of Lim to determine a deterioration degree based on heath information collected for each of a plurality of memory devices. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cooper with Lim because it improves efficiency and reliability of the storage system disclosed in the combination of Cooper by checking whether data stored in the storage system are normal or abnormal and correcting errors of the data to ensure reliability of the data (Lim, [0042]).
Claim 3 has similar limitations as claim 13 and is rejected for the similar reasons.

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper, Gonzalez, Lucas, and Lim as applied to claims 3 and 13 respectively above, and further in view of Oshimi (US 2018/0196622), hereinafter Oshimi.
Regarding claims 4 and 14, taking claim 14 as exemplary, the combination of Cooper teaches all the features with respect to claim 13 as outlined above. The combination of Cooper does not explicitly teach the device of claim 13, wherein the usage states of the plurality of extents comprises a response time of each extent of the plurality of extents for an access time, wherein determining the features of extents of the plurality of extents comprises: for a given extent of the plurality of extents, determining a feature of the given extent in response to the response time of the given extent being higher than a predetermined threshold, as claimed.
However, the combination of Cooper in view of Oshimi teaches the device of claim 13, wherein the usage states of the plurality of extents comprises a response time of each extent of the plurality of extents for an access time,  wherein determining the features of extents of the plurality of extents comprises: for a given extent of the plurality of extents, determining a feature of the given extent in response to the response time of the given extent being higher than a predetermined threshold (Oshimi, [0062], The FM controller 32 determines (calculates) the degree of deterioration of the block X on the basis of the measured response time; Fig.6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooper to incorporate teachings of Oshimi to include response time as one of the health information to be collected for blocks (in Lim) in order to determine a degree of deterioration of the blocks.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cooper with Oshimi because it improves efficiency and reliability of the storage system disclosed in the combination of Cooper by identifying memory blocks with a higher degree of deterioration in order to perform appropriate actions on the identified memory blocks (Oshimi, [0013], [0014]). 
Claim 4 has similar limitations as claim 14 and is rejected for the similar reasons.
Regarding claims 5 and 15, taking claim 15 as exemplary, the combination of Cooper, Gonzalez, Lucas, Lim, and Oshimi teaches all the features with respect to claim 14 as outlined above. The combination of Cooper further teaches the device of claim 14, wherein the usage states of the plurality of extents further comprises failure information and a failure identifier of each extent of the plurality of extents (Lim, [0044], the number of weak cells and locations of the weak cells in the memory devices 420A, 420B, and 420C may be stored in the registers 421A and 421B;  [0049]; Gonzalez, [0110]-[0116], the given unit is identified for a scrub operation), and determining the features of extents of the plurality of extents further comprises: regarding the given extent, determining the feature of the given extent additionally based on the failure information and the failure identifier of the given extent (Lim, [0069]; [0084]; Oshimi, [0097]-[0098]; Note – a degree of deterioration on data blocks includes health information, wear level information, weak cell information, and response time information).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooper to incorporate teachings of Lim to determine a deterioration degree based on heath information, wear level information, and weak cell information for each region of a plurality of memory devices. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cooper with Lim because it improves efficiency and reliability of the storage system disclosed in the combination of Cooper by checking whether data stored in the storage system are normal or abnormal and correcting errors of the data to ensure reliability of the data (Lim, [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooper to incorporate teachings of Oshimi to include response time information as one of the health information to be collected for data blocks (in Lim) in order to determine a degree of deterioration of the blocks.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cooper with Oshimi because it improves efficiency and reliability of the storage system disclosed in the combination of Cooper by identifying memory blocks with a higher  degree of deterioration (Oshimi, [0013], [0014]). 
Claim 5 has similar limitations as claim 15 and is rejected for the similar reasons.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper, Gonzalez, Lucas,  and Lim as applied to claims 3 and 13 respectively above, and further in view of Nangare (US 2020/0251143), hereinafter Nangare.
Regarding claims 6 and 16, taking claim 16 as exemplary, the combination of Cooper teaches all the features with respect to claim 13 as outlined above. The combination of Cooper does not explicitly teach the device of claim 13, wherein obtaining the association comprises: training the association based on features of the plurality of extents included in a plurality of storage devices of the storage system and failures in the plurality of extents included in the plurality of storage devices of the storage system, as claimed.
However, the combination of Cooper in view of Nangare teaches the device of claim 13, wherein obtaining the association comprises: training the association based on features of the plurality of extents included in a plurality of storage devices of the storage system and failures in the plurality of extents included in the plurality of storage devices of the storage system (Nangare, [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooper to incorporate teachings of Nagare to user a machine learning system to determine probabilities of sector failures based on health information collected. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cooper with Nangare because it improves reliability and availability of the storage system disclosed in the combination of Cooper by enabling replacement of a magnetic storage media device before failure occurs (Nangare, [0024]).
Claim 6 has similar limitations as claim 16 and is rejected for the similar reasons.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Gonzalez, and Lucas as applied to claims 1 and 11 respectively above, and further in view of Lim (US 2021/0011651), hereinafter Lim and Xin et al. (US 7,580,956), hereinafter Xin.
Regarding claims 8 and 18, taking claim 18 as exemplary, the combination of Cooper teaches all the features with respect to claim 17 as outlined above. The combination of Cooper further teaches the device of claim 17, wherein adjusting the scrubbing interval according to the determined wear level comprises any of: reducing the scrubbing interval in response to determining the wear level in any of an early stage and a late stage of a lifecycle of a storage device in the storage system; and increasing the scrubbing interval in response to determining the wear level locates in a middle stage of the lifecycle of the storage device in the storage system, as claimed.
However, the combination of Cooper in view of Lim teaches the device of claim 17, wherein adjusting the scrubbing interval according to the determined wear level comprises any of: reducing the scrubbing interval in response to determining the wear level in any of an early stage and a late stage of a lifecycle of a storage device in the storage system (Lim, [0065],  the scrubbing scheduler 630 may determine the scrubbing intervals based on the wear-level information. The wear-level information may include the number of P/E cycles permitted to the memory devices 420A, 420B, and 420C and the cumulative number of P/E cycles, or the number of writing permitted to the memory devices 420A, 420B, and 420C and the cumulative number of writing. As the cumulative number of P/E cycles or the cumulative number of writing is increased or as the cumulative number of P/E cycles or the cumulative number of writing approaches the permitted number of P/E cycles or the permitted number of writing, the scrubbing scheduler 630 may reduce the scrubbing intervals for the memory devices 420A, 420B, and 420C);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooper to incorporate teachings of Lim to adjust scrubbing intervals based on health and wear-level information. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cooper with Lim because it improves efficiency of the storage system disclosed in the combination of Cooper by either maintaining or changing a scrubbing schedule for the storage system to check whether data stored are normal or abnormal based on health and wear level information (Lim, [0042], [0064], [0065])
The combination of Cooper does not explicitly teach reducing the scrubbing interval in response to determining the wear level in any of an early stage and increasing the scrubbing interval in response to determining the wear level locates in a middle stage of the lifecycle of the storage device in the storage system, as claimed.
However, the combination of Cooper in view of Xin teaches reducing the scrubbing interval in response to determining the wear level in any of an early stage and increasing the scrubbing interval in response to determining the wear level locates in a middle stage of the lifecycle of the storage device in the storage system (Xin, Col.4, lines 1-13, where the storage devices comprise new storage devices, the relatively low rating may reflect the well-known "infant mortality" commonly exhibited by new storage devices, i.e., a relatively high probability of failure in the early stages of operation of the new storage devices. As described below, the reliability rating for the group of storage devices may later be increased if the storage devices in the group operate in a stable manner; Lim, [0005], the scrubbing interval being reduced in proportion to the deterioration degree;); 
increasing the scrubbing interval in response to determining the wear level locates in a middle stage of the lifecycle of the storage device in the storage system (Gonzalez, [0055], if a unit of data has recently been re-programmed as part of a wear leveling … the current scrub can be skipped since those data have recently been refreshed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooper to incorporate teachings of Xin to reduce the scrubbing intervals at an early stage of the lifecycle of a storage device since early stages of new storage devices have a relatively high probability of failure and increasing the scrubbing interval at middle stage of the lifecycle of the storage device since the storage device is relatively stable. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cooper with Xin because it improves reliability of the storage disclosed in the combination of Cooper by reducing scrubbing intervals for storage devices at early stages of operation of new storage devices (Xin, Col.4, lines 1-13).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Gonzalez, and Lucas as applied to claims 1 and 11 respectively above, and further in view of Ma et al. (US 8,953,265), hereinafter Ma.
Regarding claims 9 and 19, taking claim 19 as exemplary, the combination of Cooper teaches all the features with respect to claim 17 as outlined above. The combination of Cooper does not explicitly teach the device of claim 17, wherein performing, according to the adjusted scrubbing interval, the scrubbing operation on the at least one part of the plurality of extents in the storage system: performing a global scrubbing operation on the plurality of extents according to the adjusted scrubbing interval, as claimed.
However, the combination of Cooper in view of Ma teaches the device of claim 17, wherein performing, according to the adjusted scrubbing interval, the scrubbing operation on the at least one part of the plurality of extents in the storage system: performing a global scrubbing operation on the plurality of extents according to the adjusted scrubbing interval (Ma, Col.4, line 55, - Col.5, line3, storage software/firmware 180 includes disk scrub logic that is configured to scan or scrub all sectors of each of disks associated with storage units 108-109 to detect the vulnerability of the disks.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooper to incorporate teachings of Ma to perform scrub operation on all sectors of each of disks. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cooper with Ma because it improves reliability of the storage system disclosed in the combination of Cooper by perform vulnerability check on all sectors of each disks to prevent sector errors (Ma, Col.1, line 62 – Col.2, line 2).
Claim 9 has similar limitations as claim 19 and is rejected for the similar reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136